Citation Nr: 0304020	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  95-04 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1983 to 
July 1990.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for 
residuals of a right wrist injury.  

In June 2002, the Board undertook additional development on 
the issue of entitlement to service connection for residuals 
of a right wrist injury.  38 C.F.R. § 19.9(a)(2) (2002).  The 
veteran received a VA examination of the right wrist in 
December 2002, and the Board provided notice of the VA 
examination report in January 2003.  38 C.F.R. § 20.903 
(2002).  A January 2003 statement from the veteran's 
representative waived the veteran's 60-day response period.  
This matter is now before the Board for appellate review.  

In June 2002, the Board granted an increased rating of 20 
percent for residuals of an overuse injury of the lumbosacral 
spine and continued the 10 percent rating for residuals of a 
right knee injury.  Those two issues are no longer before the 
Board.  


FINDING OF FACT

The claims folder includes a nexus opinion relating a current 
ganglion cyst on the right wrist to events in active service.  


CONCLUSION OF LAW

A ganglion cyst on the right wrist was incurred in active 
service.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.301, 3.303 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The VA fulfilled its duty to assist the veteran in the 
development of the claim.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  See 38 U.S.C.A. § 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
veteran received a December 2002 VA examination and medical 
opinion, and the RO obtained the available service medical 
records and medical records from the identified health care 
providers.  The veteran and his representative filed lay 
statements with the RO, and the veteran declined the 
opportunity for a personal hearing.  

Technically, the VA has not fulfilled its duty to inform the 
veteran in the development of the claim because he has not 
been told which party is responsible for obtaining specific 
pieces of evidence.  The VA shall notify the claimant and the 
claimant's representative, if any, of the evidence that is 
necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West. 2002).  The Board will proceed with a 
decision, and there will be no prejudice to the veteran, 
because service connection is established based on the 
current evidence of record.  

Generally, to establish service connection for a disability, 
the evidence must demonstrate that the disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).  To establish service 
connection on a direct basis, the veteran must present 
evidence of a current right wrist disability, show 
manifestation of a right wrist disability during service, and 
provide a medical opinion relating the current right wrist 
disability to the in-service manifestation of the right wrist 
disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The veteran has a current right wrist disability, which is 
required in making a valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA and 
private diagnoses from September 1993 to December 2002 
include chronic pain syndrome including the right wrist, 
severe right carpal tunnel syndrome, and a small ganglion 
cyst of the right wrist.  

The veteran is presumed to have been sound at enlistment into 
service, and there is no clear and unmistakable evidence to 
demonstrate that a right wrist disability existed before 
service.  A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2002).  At the November 1983 enlistment examination, the 
veteran's upper extremities were deemed normal and there was 
no history of right wrist disability noted.  In lay 
statements and reports of medical history, the veteran 
asserts that he incurred a right wrist disability in service 
from a fall from a service vehicle, a boxing injury, and a 
fall during hand-to-hand training exercises.  He asserts that 
the right wrist injury or injuries occurred in the line of 
duty because he was performing military duties or 
participating in recreational boxing when the injuries 
occurred.  

Service medical records show in-service diagnosis and 
treatment of the right wrist in February 1987, March 1987, 
and August 1989.  In February 1987, the veteran was living in 
the barracks when he and another man were wrestling on base 
and both fell on his right wrist.  He went to the clinic and 
was treated for right wrist sprain.  In March 1987, the 
veteran was still living in the barracks, and he reported 
ongoing right wrist pain in the six weeks since the wrestling 
match.  He regretted playing basketball since then because he 
felt that his right wrist had not improved.  Even so, the 
March 1987 x-ray of the right hand and wrist showed no 
fracture, joint narrowing, or erosion, and the veteran's 
upper extremities were deemed normal at the June 1989 
examination.  In August 1989, the veteran sprained his right 
hand again in a "fight," but no follow-up care was noted in 
the record.  Service medical records did not state whether 
the "fight" was a boxing or wrestling match, hand-to-hand 
training exercise, or outside the line of duty.  At the June 
1990 separation examination, the veteran's upper extremities 
were deemed normal.  

Fortunately, the claims folder includes a nexus opinion 
relating a current right wrist disability to in-service 
events that resulted in right wrist sprain.  There must be 
medical evidence of a nexus between the claimed in-service 
manifestation of the right wrist disability and the present 
right wrist disability in order to establish service 
connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In December 2002, a VA orthopedic consultant examined and 
interviewed the veteran, reviewed the claims folder, and 
noted the documented in-service injuries and trauma to the 
right wrist, the veteran's unsubstantiated claim of being 
thrown from a motor vehicle in 1986 or 1987, and documented 
post-service injuries, including an August 1994 knife injury 
to the fourth right knuckle and a February 2001 metal cut to 
the right index finger.  The December 2002 VA orthopedic 
specialist opined that it was more likely than not that the 
current ganglion cyst of the right wrist was related to the 
in-service injuries than to non-service connected episodes.  

The February 1987 wrestling match and the August 1989 
"fight" are presumed to have occurred in the line of duty, 
and there is no evidence to show otherwise.  An injury or 
disease incurred during active service is presumed to have 
been incurred in the line of duty unless the evidence 
establishes that the injury or disease resulted from willful 
misconduct or abuse of alcohol or drugs or during 
unauthorized absence, court-martial, or felony imprisonment.  
38 U.S.C.A. § 105.  Direct service connection may be granted 
only when a disability was incurred or aggravated in the line 
of duty.  38 C.F.R. § 3.301(a).  

The veteran told the October 1990 VA examiner that he was a 
boxer in service.  His September 1993 to December 1993 
statements assert that his right hand was sprained in hand-
to-hand training exercises and reinjured during a fall from a 
service vehicle while he was being transported for medical 
treatment.  There is nothing in the record to show that the 
February 1987 wrestling match, the August 1989 "fight," or 
the fall off the vehicle, if it occurred, resulted from 
misconduct, abuse of alcohol or drugs, or during an 
unauthorized absence, court-martial, or felony imprisonment.  
Resolving all reasonable doubt in the veteran's favor, the 
veteran's right wrist sprains occurred in the line of duty in 
service.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of  
the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102 (2002).  

A preponderance of the evidence supports the claim, and 
entitlement to service connection for a ganglion cyst of the 
right wrist must be granted.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  

Service connection is not warranted for chronic pain syndrome 
involving the right wrist or right carpel tunnel syndrome 
because there is no nexus opinion relating either disability 
to active service.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 54-55; Hickson, 12 Vet. App. at 253.  


ORDER

Entitlement to service connection for a ganglion cyst of the 
right wrist is granted.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

